Citation Nr: 1411792	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-31 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Service connection for acquired psychiatric disorder, to include depression, anxiety, adjustment disorder, and posttraumatic stress disorder (PTSD), to include as secondary to her service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to October 2000.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in September 2009.  The RO issued a Statement of the Case (SOC) in July 2010.  In August 2010, the Veteran filed her Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Board notes that the psychiatric claim on appeal has previously been developed to include only an adjustment disorder with depressed and anxious moods.  However, during the course of the appeal, the Veteran also filed a claim for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include PTSD, adjustment disorder, depression, and anxiety.

The RO in Nashville, Tennessee, currently has jurisdiction over this appeal.

In November 2010, the Veteran requested a hearing before a Decision Review Officer (DRO) of the RO.  In a March 2012 letter, she was notified that the hearing had been scheduled for March 2012.  However, the Veteran failed to appear for the proceeding and has not provided an explanation for her absence or requested to reschedule the hearing.  Accordingly, the Board considers that her hearing request to be withdrawn.  

Following the most recent readjudication of the claim in the July 2010 SOC, additional lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in February 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with her paper claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, in a February 2014 Informal Hearing Presentation (IHP), the Veteran's representative requested that a complete copy of the Veteran's personnel records be obtained.  The representative argued that the personnel record would document the Veteran's in-service arrests and the nature of her legal action under Article 15 of the Uniform Code of Military Justice (UCMJ).  Partial copies of the Veteran's personnel records are contained in the claims file.  The current records document legal action under Article 15 of the UCMJ; however, the representative is correct in that no further details are provided.  As behavioral changes and accompanying legal action in service is pertinent to the Veteran's acquired psychiatric disorder claim, a complete copy of the Veteran's personnel records must be obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Second, in the February 2014 IHP, the Veteran's representative requested that all post-service records pertaining to the Veteran's criminal history and legal action be obtained to support her contentions of continuity of behavioral changes since her military discharge.  Upon remand, the Veteran must be contacted to obtain the appropriate authorization to obtain these records, and if authorization is provided, for the records to be obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Third, in the February 2014 IHP, the Veteran's representative requested that the Veteran's records from the VA Compensated Work Therapy Program (CWT)/Homeless Veteran Supported Employment Program (HVSEP) dated since February 2012, be obtained.  The representative stated that these records would support the Veteran's contentions of continuity of behavioral changes since her military discharge.  To date, these records are not in the claims file.  Upon remand, these records must be obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.

Fourth, the Veteran's most recent, pertinent treatment records from the VA Medical Center (VAMC) in Louisville, Kentucky, are dated from May 2010.  Upon remand, all pertinent VAMC treatment records since May 2010 must be obtained and associated with the claims file, as the Veteran alleges current VA treatment.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.

Finally, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran has current diagnoses related to her acquired psychiatric disorder claim.  The Veteran was diagnosed with depression and anxiety in September 2009, and adjustment disorder and depression in May 2010 by the VAMC.  Regarding an in-service incurrence, the Veteran asserts that she experienced pressure and stress during her active military service, which was evidenced by her behavioral changes in service, and which eventually led to her current acquired psychiatric disorder diagnosis.  The Veteran also submitted a September 2009 statement from a fellow solider, in which the solider describes the Veteran's problems "adjusting to the rigorous structure of military life."  The solider reported that the Veteran "continued to drink and smoke as she struggled to cope with military weight standards and failure of skill knowledge tests, [which] led to more aggressive behavior, which ultimately resulted in a physical altercation" and subsequent in-service arrest.  The Veteran's statements, and those of her fellow solider, are found to be both competent and credible.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's DD-214 Form also documents that she was discharged early for unsatisfactory performance.  Further, two months after her discharge, the evidence shows that the Veteran was detained/arrested for trespassing in December 2000.  Finally, the Veteran also alleges that her current acquired psychiatric disorder is due to or aggravated by her GERD.  The Veteran is currently service-connected for GERD.

There is no VA etiology examination of record with respect to the Veteran's acquired psychiatric disorder claim.  As the record establishes the existence of current diagnoses, in-service documentation, and a service-connected disability, a VA examination is required to determine the etiology of the currently diagnosed acquired psychiatric disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

The Veteran is hereby notified that it is her responsibility to report for any examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) or from any other source deemed appropriate, to include records related to the Veteran's in-service arrests and her legal action under Article 15 of the UCMJ.  Associate all such records with the Veteran's claim folder.  

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2013) must be complied with.

2.  Send the Veteran a letter requesting the contact information and her authorization to obtain records related to her post-service legal action and criminal activity.  If authorization is provided by the Veteran, such records should be obtained and associated with the claims file. 

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain the Veteran's records related to her participation in the VA CWT/HVSE dated since February 2012.

If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain all pertinent VA outpatient treatment records from the Louisville, Kentucky, VAMC since May 2010 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of her currently diagnosed acquired psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

Following an examination, the VA examiner is requested to address the following:

a) Please state all of the Veteran's current psychiatric diagnoses.

b) Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder was incurred in or caused by her active military service?

c) Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder was aggravated (permanently worsened beyond the normal progression) by her service-connected GERD?
  
d) Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder was caused by her service-connected GERD?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

6.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and her representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



